DAVIDSON, Judge.
Under the information charging that appellant, as an adult male, committed an assault upon the person of a female, appellant was convicted of aggravated assault and his punishment assessed at six months in jail.
The undisputed evidence in the case shows that the appellant was eighteen years of age.
The prosecuting witness testified that she considered the appellant as being an adult male.
It is insisted that the facts are insufficient to support the conviction because the State failed to prove that the appellant was an adult male.
The term “adult male,” within the meaning of this prosecution, means one who who has attained the full age of twenty-one years. Branch’s P. C., Sec. 1569, p. 927: Hartsell v. State, 55 Tex. Cr. R. 389, 116 S. W. 1159; White v. State, 68 Tex. Cr. R. 147, 151 S. W. 826.
The facts being insufficient to support the conviction, the judgment of the trial court is reversed and the cause remanded.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.